Citation Nr: 1742341	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-29 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Recognition of the appellant as the Veteran's surviving spouse for purposes of entitlement VA dependency and indemnity compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Jeanne Vatterott-Gale, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1964.  The Veteran died in June 2012.  The appellant seeks recognition as the Veteran's surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2013 administrative decision of the Pension Management Center (PMC) in St. Paul, Minnesota, wherein it was determined that the appellant did not meet the basic eligibility requirements for entitlement to DIC benefits.  (Although the decision was issued by the St. Paul PMC, jurisdiction of the appeal remains with the RO in Phoenix, Arizona.)  The Veteran filed a notice of disagreement (NOD) in March 2013.  A statement of the case (SOC) was issued in June 20July 2013, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2013.

In February 2017, the appellant and her daughter testified during a Board before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

While the Veteran previously had a paper claims file, this appeal is now primarily being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in Virtual VA, including all administrative decisions and appeal documents relating to the current matter.  All such records have been reviewed.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the laim herein decided have been accomplished.

2.  The Veteran and appellant were initially married in February 1988, and divorced in October 1993. 

3.  The Veteran and appellant remarried in May 2012.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran have been met.  38 U.S.C.A. §§ 101, 103, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.54, 3.205, 3.206 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, the appellant seeks recognition as the surviving spouse of the deceased Veteran for purposes of receiving VA benefits.  The surviving spouse of a deceased veteran who died from a service-connected or compensable disability may be eligible for DIC benefits.  38 U.S.C.A §§ 1310 (West 2014).  

A "surviving spouse" is defined by regulation as a person whose marriage to a veteran meets the requirements of 38 C.F.R. § 3.1(j)  To be eligible to receive DIC benefits, the individual in question must also have been the lawful spouse of the veteran at the time of the veteran's death, and must have lived with the veteran continuously from the date of marriage to the date of the veteran's death, unless the separation was due to misconduct of, or procured by, the veteran, without the fault of the spouse.  38 U.S.C.A. §§ 101(3) (West 2014); 38 C.F.R. § 3.350 (2016).  With certain exceptions, the individual must also have not have remarried, or lived with another person of the opposite sex and held oneself out openly to the public to be the spouse of such other person.  Id.  

Additional regulatory authority states that DIC benefits under 38 U.S.C.A. § 1310 may be paid to a surviving spouse of a veteran who died on or after January 1, 1957, provided that that the surviving spouse was married to the veteran (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated, or (2) for one year or more, or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 C.F.R. § 3.54(c); see also U.S.C.A §§ 1102, 1304, 1541 (West 2014).

In this case, the appellant and Veteran were initially married in February 1988 and divorced in October 1993.  The record shows that they then subsequently remarried in May 2012, a little less than a month prior to the date of the Veteran's death.  Although it appears that the appellant and the Veteran both had children from other relationships, no child appears to have been born of either marriage between the appellant and the Veteran.

Based upon the May 2012 date of marriage, the RO denied the claim on the basis that the Veteran and appellant were not married for one year or more prior to his death.  Notably, however, under 38 U.S.C.A. § 103(b), where a surviving spouse has been legally married to a veteran more than once, the date of original marriage will be used in determining whether the statutory requirement as to the date of marriage has been met.  Similarly, the provisions of 38 C.F.R. § 3.54(e) indicate that when there has been more than one marriage to the veteran, for periods commencing on or after January 1, 1958, where a surviving spouse has been married legally to a veteran more than once, the date of the original marriage will be used in determining whether the statutory requirement as to the date of marriage has been met. 

Applying these provisions to the instant case, the appellant and the Veteran are considered to have been married for more than one year prior to his death.  There is no indication that the appellant does not meet the other statutory and regulatory requirements for a finding of surviving spouse status.  Accordingly, the appellant is entitled to recognition as the surviving spouse of the veteran for VA DIC purposes.; hence, to this extent, the benefit sought on appeal is granted.  By this decision, the Board intimates no opinion as to any final outcome warranted regarding the merits of the underlying claim of entitlement to VA benefits. 


ORDER

Recognition of the appellant as a surviving spouse of the deceased Veteran for the purpose of entitlement to DIC benefits is granted.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


